Citation Nr: 0120667	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  93-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease due to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Sandra Jackson, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
November 1955.

This matter originates from a March 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that denied claims for 
service connection for arteriosclerotic heart disease and 
diabetes mellitus due to exposure to ionizing radiation.  The 
United States Court of Appeals for Veteran's Claims (Court) 
has vacated and remanded two previous Board decisions in this 
matter.


REMAND

The appellant asserts that he participated in radiation risk 
activities during Shot ENCORE of the UPSHOT-KNOTHOLE series.  
He has testified to witnessing Shot ENCORE from a distance of 
9400 meters during troop observation exercises.  He has also 
testified to decontaminating cloud sampling aircraft at the 
Nevada Proving Grounds site.  In support of his contentions, 
he has extensively referred to Defense Nuclear Agency (DNA) 
publications 6014F and 6018F.  He recalls that two service 
members, "Lt. [redacted]" (a pilot of one of the cloud sampling 
aircraft) and "[redacted]," were present at the nuclear test 
site.  He argues that a comment provided in an AF Form 183 
strength reconcilement table, which he interprets as reading 
"TD REPT ATOM YES," proves his temporary duty status on May 
8, 1953.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to the claim on appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board is of the opinion that the RO should 
contact the Defense Threat Reduction Agency (DTRA) (formerly 
DNA) and seek further clarifying information in this case.  
On remand, the RO should address the appellant's request for 
the addresses and Social Security numbers of Lt. [redacted] and 
[redacted], see 38 C.F.R. § 1.500, and conduct any further 
development warranted under the VCAA.  Accordingly, this case 
is REMANDED for the following:

1.  The RO should address the appellant's 
request for the addresses and Social 
Security numbers of Lt. [redacted] and 
[redacted].  See 38 C.F.R. § 1.500 (2000).

2.  The RO should contact the DTRA and 
request the following research:

a) confirm whether "Lt. [redacted]" and 
"[redacted]" participated in Shot 
ENCORE and, if so, to delineate their 
duties and originating base of 
operations;

b) transcribe all information 
contained in the AF Form 183 strength 
reconcilement table provided in 
September 1998 to specifically 
include an interpretation of "TD REPT 
ATOM YES,";

c) confirm whether any cloud sampling 
aircraft were decontaminated at the 
Nevada Proving Grounds site during 
Shot ENCORE; and

d) provide complete copies of DNA 
publications 6014F and 6018F.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





